DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to claim 1, cancellation of claims 2 and 6, and the addition of claims 7-8, in the response filed May 7, 2021, have been entered.
Claims 1, 3-5, and 7-8 are currently pending in the above identified application.
Claims 4-5 have been withdrawn from consideration as being directed towards a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


    PNG
    media_image1.png
    478
    474
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by USPN 5,424,115 to Stokes as evidenced by Polymer Science - A Textbook for Engineers and Technologists to Canevarolo and Handbook of Nonwoven Filter Media to Hutten.
Regarding claims 1 and 3, Stokes teaches a conjugate fiber, specifically a core-sheath fiber, comprising a polyolefin sheath, desirably polyethylene, including high density polyethylene and linear low density polyethylene (a sheath member containing polyethylene as a main component), and a core of polyamide (core member containing polyamide as a main component), including polyhexamethylene terephthalamide (nylon 6T) (Stokes, abstract, col. 4 lines 35-48, col. 5 line 10-col. 6 line 20).  Stokes teaches the polyolefin component containing compatibilizing agents, such as ethylene alkyl acrylate copolymer, ethylenevinyl acetate, and ethylenevinyl alcohol (Id., col. 5 lines 27-34), reading on the polyethylene being a modified polyethylene containing an unsaturated functional group.  Nylon 6T is known in the art as having a melting temperature of 350°C as evidenced by Canevarolo (Canevarolo, Table) and high density polyethylene and low density polyethylene are known in the art as having a melting temperature of 135°C and 110°C, respectively, as evidenced by Hutten (Hutten, Table).  This equates to the core member, nylon 6T, having a melting point higher by at least 180°C, specifically higher than 215°C, than a melting point of the sheath member, specifically polyethylene.
Regarding claim 3, the limitation(s) “wherein the core-sheath composite fiber is used for a fuel tank” is deemed to be a statement with regard to the intended use and is not further limiting in so far as .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5,424,115 to Stokes as evidenced by Polymer Science - A Textbook for Engineers and Technologists to Canevarolo and Handbook of Nonwoven Filter Media to Hutten, remains as applied to claims 1 and 3 above.
Regarding claims 1 and 3, in the event it is shown that Stokes does not disclose the claimed invention with sufficient specificity, the invention is obvious because Stokes discloses the claimed constituents and discloses that they may be used alternatively or in combination.  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the sheath-core fiber of Stokes, wherein the sheath is modified polyethylene and the core is nylon 6T, motivated by the desire of using predictably suitable polyolefins and polyamides disclosed by Stokes and by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.
claims 7-8, Stoke teaches a nonwoven comprising a conjugate fiber, including sheath-core fibers, comprising a polyolefin sheath, desirably polyethylene, including high density polyethylene and linear low density polyethylene (a sheath member containing polyethylene as a main component), and a core of polyamide (core member containing polyamide as a main component), including polyhexamethylene terephthalamide (nylon 6T) (Stokes, abstract, col. 4 lines 35-48, col. 5 line 10-col. 6 line 20).  Stokes teaches the polyolefin component containing compatibilizing agents, such as ethylene alkyl acrylate copolymer, ethylenevinyl acetate, and ethylenevinyl alcohol (Id., col. 5 lines 27-34), reading on the polyethylene being a modified polyethylene containing an unsaturated functional group.  Nylon 6T is known in the art as having a melting temperature of 350°C as evidenced by Canevarolo (Canevarolo, Table) and high density polyethylene and low density polyethylene are known in the art as having a melting temperature of 135°C and 110°C, respectively, as evidenced by Hutten (Hutten, Table).  This equates to the core member, nylon 6T, having a melting point higher by at least 180°C, specifically higher than 215°C, than a melting point of the sheath member, specifically polyethylene.  While Stokes does not specifically teach the cross sectional shape of the nonwoven, it is generally known in the art to form nonwovens in flat sheets, therefore having a cross section that is rectangular (polygonal).  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the nonwoven of Stokes, wherein the nonwoven is flat, having a rectangular cross section, motivated by the desire of forming conventionally known nonwovens that are uniform in the thickness and therefore properties and easy to storage and transport.
Regarding claim 8, the limitation(s) “wherein the core-sheath composite fiber is used for a fuel tank” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP § 2111.02.  The article of Stokes is capable of being used .

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner would also like to note that Applicant appears to argue that the modified polyethylene of the instant invention has the unsaturated functional group grafted to the polyethylene.  However, this argument is not commensurate in scope with the claim limitations as grafting or graft modification of the polyethylene with the unsaturated functional group is not a claimed feature.

Conclusion
US Pub. No. 2016/0333144 to Janssen teaches a polyamide having a melting temperature of at least 310C for use in thermoplastic reinforcement as well as part of multifilaments.  USPN 5,380,477 to Kent teaches that the greater difference in the melting point the greater flexibility in processing the fabric made from the multicomponent fibers into a composite since the melt temperature must be less tightly controlled.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A GILLETT/Examiner, Art Unit 1789